As filed with the Securities and Exchange Commission on June 1, 2016 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 68-0454536 (I.R.S. Employer Identification No.) 5980 Horton Street, Suite 550, Emeryville, CA 94608 (Address, including zip code, of principal executive offices) 2007 Omnibus Incentive Plan, as Amended (Full title of the plan) Mark Sieczkarek Chief Executive Officer and President 5980 Horton Street, Suite 550 Emeryville, CA 94608 (Name and address of agent for service) (510) 899-8800 (Telephone number, including area code, of agent for service) Copies to : Abby E. Brown, Esq. Squire Patton Boggs (US) LLP 2treet, Northwest Washington, DC 20037 (202) 457-6000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities To be Registered Amount to be Registered ( 1 ) ,( 2 ) Proposed Maximum Offering Price per Share (3 ) Proposed Maximum Aggregate Offering Price Amount of Registration Fee 2007 Omnibus Incentive Plan, as Amended Common Stock, par value $0.01 per share 1,124,836 shares 1 This Registration Statement registers the issuance of an additional 1,124,836 shares of common stock, par value $0.01 per share of NovaBay Pharmaceuticals, Inc., which may be issued pursuant to the terms and conditions of the 2007 Omnibus Incentive Plan, as amended on April 19, 2008, March 21, 2012 and May 26, 2016 (the “ 2007 Plan ”). 2 Pursuant to Rule 416(a), this Registration Statement shall also cover any additional shares of the Registrant’s common stock that become issuable under the 2007 Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of the Registrant’s common stock. 3 Computed in accordance with Rule 457(c) and 457(h) promulgated under the Securities Act of 1933, as amended, based on the average of the high and low sales prices of the Registrant’s common stock on May 27, 2016 as reported by the NYSE MKT LLC. EXPLANATORY NOTE This Registration Statement on Form S-8 (the “ Registration Statement ”) registers an additional 1,124,836 shares of common stock, par value $0.01 per share, issuable by NovaBay Pharmaceuticals, Inc., a Delaware corporation (the “ Registrant ” or the “ Company ”) for issuance under the NovaBay Pharmaceuticals, Inc. 2007 Omnibus Incentive Plan, as amended (the “ 2007 Plan ”). The increase in the number of shares available for issuance under the 2007 Plan by 1,124,836 shares was approved by the Registrant’s stockholders on May 26, 2016. The increase in the number of shares available to be awarded under the 2007 Plan, as well as a summary of the terms of the 2007 Plan, are described in the Registrant’s definitive proxy statement and definitive additional materials, filed with the United States Securities and Exchange Commission (the “ SEC ”) on April 18, 2016 and May 18, 2016, respectively. The contents of the prior Registration Statements on Form S-8 filed with the SEC on November 13, 2007, January 30, 2009, and January 22, 2010 (File Nos. 333-147334, 333-157041 and 333-164469, respectively), Post-Effective Amendments No. 1 to Registration Statements on Form S-8 filed with the SEC on June 30, 2010 (File Nos. 333-147334, 333-157041 and 333-164469), and the prior Registration Statements on Form S-8 filed with the SEC on January 31, 2011, March 29, 2012, January 14, 2013, March 7, 2014, June 16, 2014, March 31, 2015 and January 13, 2016 (File Nos. 333-171981, 333-180461, 333-185998, 333-194383, 333-196764, 333-203109, and 333-208985, respectively), relating to the 2007 Plan, are incorporated herein by reference and made part of this Registration Statement, except as amended hereby. This Registration Statement relates to securities of the same class as those to which the prior Registration Statements, listed directly above, relate, and is submitted in accordance with General Instruction E to Form S-8 regarding Registration of Additional Securities. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I of this Registration Statement will be sent or given to participants in the 2007 Plan listed on the cover of this Registration Statement as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended (the “ Securities Act ”). Such documents need not be filed with the SEC either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents filed by the Registrant with the SEC are incorporated by reference into this Registration Statement: (a) The Registrant’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015 (which includes audited financial statements for the Registrant’s latest fiscal year), filed on March 4, 2016. (b)The Registrant’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2016, filed on May 12, 2016. (c) The Registrant’s Current Reports on Form 8-K filed on May 27, 2016, May 9, 2016, April 5, 2016, March 23, 2016, March 22, 2016, March 1, 2016, February 24, 2016, February 17, 2016, January 29, 2016, January 14, 2016, January 6, 2016, and January 5, 2016. (d)
